Citation Nr: 0639265	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-41 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for fibromyalgia.   


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1987 to June 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.                  

In January 2006, the veteran testified at a hearing before 
the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

VA record shows that in November 2001 the veteran complained 
of widespread pain. The pertinent finding was tenderness of 
all the fibromyalgia "loci."  The diagnosis was classical 
fibromyalgia syndrome (FMS). 

On VA examination in August 2003, the VA examiner reported 
that the veteran did not have fibromyalgia. 

VA records from November 2001 to May 2005 show treatment for 
fibromyalgia.  

In a statement, dated in January 2006, a VA physician stated 
that he had been treating the veteran since February 2001 for 
fibromyalgia.  

As the medical evidence is insufficient to decide the claim, 
under the duty to assist, 38 C.F.R. § 3.159(c)(4), the case 
is REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Obtain copies of VA records from the 
Fresno and South Valley VA Medical 
Centers since May 2005.

3. Schedule the veteran for a VA 
examination by a neurologist, who has 
not previously examined him, to 
determine if he currently has 
fibromyalgia.  The claims folder must 
be made available to the examiner for 
review.  The examiner is referred to 
the report of VA examination in August 
2003 and the statement in January 2006 
of the VA physician. 

4. After the above development is 
completed, adjudicate the claim to 
include application of 38 C.F.R. 
§ 3.317.  If the benefit sought is 
denied, provided the veteran a 
supplemental statement of the case and 
the case should be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



